SOMERVILLE, J.
When this case was before us at the last term, we decided that a settlement of accounts by a guardian, made during the minority of the ward, and without a previous resigoation of the guardian, or other lawful termination of the relationship, was void for want of jurisdiction of the Probate Court in which the proceedings were had. — Glass v. Glass, 76 Ala. 368; Lewis v. Allred, 57 Ala. 628; Lee v. Lee, 67 Ala. 406.
The manner in which a guardian is authorized to resign is clearly stated in the statute. ILis resignation is required to be in writing, subscribed by him, and filed in the court from which his letters of guardianship issued. This becomes a court paper and is required to be entered of record. — Code, 1876, § 2768.
The record in this cause shows that the guardian’s account for a final settlement was filed on November 12,1877, or more than two months before the date of his resignation, which was January 14, 1878. The final settlement was made on the date of his resignation, and not until then. This could not operate retrospectively by relation to confer jurisdiction from the date when the Probate Court undertook to assume such jurisdiction.
The action of the Probate Court in declaring this settlement void, and in compelling the appellant to another settlement, was free from error, as are also the other rulings of the court which are assigned for error.
Affirmed.